DETAILED ACTION
Drawings
Six (6) sheets of formal drawings were filed on 7/12/2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims 1-20, distinguishes over the prior of record for the following reasons:
The closest prior art record belongs to the US Patent to Nhep 20100092136US.
In regards to Claims 1, 11, and 20, Nhep teaches a breakout assembly having a housing, a crimp member, an adhesive disposed within the housing and a plurality of optical fibers.
Nhep does not teach “the tube formed as a single piece; the tube comprising a first fastening member configured to snap to a second fastening member of the plug; the tube comprising a longitudinal ridge configured to be secured to a plurality of third fastening members of a carrier configured to hold a plurality of tubes, the plurality of tubes comprising the tube; and a cavity within the plug filled with an adhesive to secure fiber jackets and interior fiber tubes within the cavity and to the plurality of entry holes of the plug" as recited in claims 1., 11 and 20.
Claim 2-10 depends on Claim 1. Claims 12-19 depend on claim 11.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874  



/SUNG H PAK/Primary Examiner, Art Unit 2874